UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2015 Item 1. Report to Stockholders. PORTFOLIO 21 GLOBAL EQUITY FUND ANNUAL REPORT For the Year Ended June 30, 2015 Table of Contents A Message to Our Shareholders 2 Portfolio Holdings by Country 8 Expense Example 8 Performance Chart and Analysis 11 Schedule of Investments 13 Statement of Assets and Liabilities 18 Statement of Operations 19 Statements of Changes in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 36 Trustees and Executive Officers 37 Additional Information 40 Privacy Notice 42 Portfolio 21 Global Equity Fund Dear Shareowners, Friends, and Clients, This has been an exciting 12 months for the Fund, with our successful merger with Trillium Asset Management completed on 12/31/14. Both Trillium and Portfolio 21 were founded in 1982 and integrate Environmental, Social, and Governance (ESG) factors into the investment process as a way to identify the companies we believe are best positioned to potentially deliver strong long-term performance. With the growing recognition and popularity of Sustainable and Responsible Investing (SRI), the merger comes at a very natural time.Trillium’s domestic equity expertise, marketing and distribution capability and larger scale, will allow the Global Equity Strategy to become more cost competitive while at the same time offering Trillium clients a broader range of products including separately managed accounts and now a mutual fund. Over the years, Portfolio 21 and Trillium have collaborated on many issues.Sharing a deep concern about the proposed Pebble Mine in Bristol Bay Alaska, we brought the investor perspective to the EPA and the White House in filings urging the administration to protect vital salmon resources.Similarly, we have led investors in urging the Obama Administration to adopt robust methane regulations.Moreover, in Oregon, we are working with Ceres to urge Oregon legislators to remove the Clean Fuel Program sunset provisions.We are also both advocates for fossil fuel free investing, with the Portfolio 21 Global Equity Fund now serving as a flagship for this approach to investing. The combined firm now has over $2.2 billion in assets under management as of 6/30/2015.The Portfolio 21 investment team, including Jim Madden, CFA and Tony Tursich, CFA, along with Beth Williamson and Emily Lethenstrom, are now Trillium employees with ownership interest in the firm. Performance overview The global equity portfolio slightly underperformed the MSCI ACWI for the year ending 6/30/15, as the decoupling of U.S. stocks from the rest of the world was especially prominent in 2014.The strategy’s overweighting of European equities was a performance headwind last year, although this did begin to reverse course in 2015.Furthermore, the euro continued to tumble as the possibility of Greece’s exit from the Eurozone resurfaced at a time when economic growth was elusive across the region.On the flip side, the Fund’s fossil fuel free strategy was a performance tailwind over the period as the Energy sector sank. 2 Volatility, as measured by The Chicago Board Options Exchange Volatility Index (VIX), has been trending higher since mid-2014, and after a short reprieve in Q2 spiked at the end of June.We expect the VIX to return to historically higher levels due to diverging monetary policies across the globe coupled with the relatively high valuation levels of US equities.As such, we believe portfolios of high quality stocks could outperform, as they typically do during periods of heightened volatility.The Global Equity portfolio exudes quality; the portfolios’ expected growth, ROE, and Return On Invested Capital metrics outstrip the MSCI ACWI’s by a wide margin.We also believe that the European Central Bank’s quantitative easing program will boost economic growth and Eurozone stocks relative to U.S. equity markets during the second half of this year, as the Federal Reserve becomes more hawkish. Performance as 6 1 3 5 10 Since of June 30, 2015 (Unaudited) Months Year Year Year Year Inception Retail (PORTX) -0.14 Institutional (PORIX) MSCI ACWI Periods greater than one year are average annual returns. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-853-1311. PORIX performance reflects a blend of retail class shares (PORTX) and institutional class shares (PORIX) adjusted to reflect institutional class (PORIX) fees.PORTX performance is used from fund inception date, 9/30/99, until the launch of PORIX on 3/30/07.PORIX performance is used from 3/30/07 to date. Gross Expense Ratio* Class R 1.37% Class I 1.07% * Gross expense ratio is from the Fund’s prospectus dated April 2, 2015. Environmental Performance Across all sectors, Trillium identifies and invests in companies that have lower carbon intensities than their peer set.Carbon intensity is the average emission rate of a given pollutant from a given source relative to the intensity of a specific activity.Utilizing data from Trucost, a leading global research and environmental data provider, the carbon intensity of the Fund and its benchmark, the MSCI All Country World Index (ACWI), were calculated for nine greenhouse gases and then converted into tons of carbon dioxide 3 equivalents.At the close of 2014, Portfolio 21 Global Equity Fund achieved a 56% lower carbon footprint than the MSCI ACWI. While low carbon intensity is an essential characteristic of companies held in the Fund, Trillium also considers a company’s environmental impact.Alternatively stated, the impact a company has on water use, waste, land and water pollutants, air pollutants, and natural resource use.To determine the overall environmental impact of the Fund and its benchmark, Trucost weights a company’s environmental impact by revenue and the amount of environmental impact the company contributes to the portfolio based on the Fund’s ownership share.All of the companies in the portfolio are then added together, creating the environmental impact apportioned to the Fund.This is then normalized by the total revenue apportioned by each holding to create the data presented in the chart below. 4 These metrics demonstrate the effectiveness of Trillium’s inclusion of environmental research in portfolio management.For more information on the Fund’s impact as it compares with the benchmark and additional information on the methodologies used, please see our latest Global Equity Fund Environmental Impact Report which can be found on our website. New Positions We added several positions to the Global Equity Fund during the last year, including Coloplast and Amadeus. Coloplast is a Danish healthcare company that develops and manufactures healthcare supplies across four business divisions: Ostomy Care, Continence Care, Wound and Skin Care, and Urology Care.The company’s products help people living with bladder and bowel conditions, medical issues related to the male reproductive system and female pelvic health, and products for people whose intestinal outlet has been rerouted through the abdominal wall.To limit its products’ impacts, Coloplast uses life cycle analysis (LCA) in product development.The company says that the use of LCA has minimized energy use in production, improved recycling capabilities and the company’s waste management systems, and has led the company to use and select more environmentally benign raw materials.Coloplast monitors the chemicals used in its products with respect to consumer concern and government regulation.As such, the company keeps a list of chemicals/ingredients under watch; this list currently consists of polyvinyl chloride (PVC), phthalates and parabens.The company has developed a PVC Policy that states that Coloplast will not use PVC in any new products, apart from cases where there are no available alternatives.Similarly, through the company’s Phthalate Policy, Coloplast will not use phthalates in any new products, and is working to reduce the number of items in its existing product portfolio containing phthalates.Coloplast currently offers phthalate free product alternatives for 98% of its products that contain phthalates.While Coloplast tracks and reports on its key performance indicators including production waste, recycling, energy consumption, water consumption and greenhouse gas emissions, the company does not have reduction targets beyond a greenhouse gas reduction goal. 5 Amadeus is a Spanish global technology company that provides IT solutions for the tourism and travel industries.The company specializes in transaction services and technology solutions for airlines, hotels, rail operators, cruise operators and others.Amadeus offers some products that help reduce the carbon impact of traveling.For example, Amadeus Sequence Manager, a solution that helps implement Collaborative Decision Making at airports, can reduce aircraft ground movements and subsequent CO2 emissions by defining an aircraft pre-departure sequence.By reducing the taxi time per flight for major European airports by one minute there is a potential CO2 reduction of more than 250,000 tons (Scope 1). Another solution that can provide CO2 savings is Amadeus’ Altea Departure Control System.This system estimates the correct weight of aircraft, permitting a better estimation of fuel needed for the flight.Using data from Finnair, Amadeus believes that this solution can provide Amadeus’ customers with estimated annual CO2 emission reductions of more than 27,000 tons of Scope 1 emissions.Regarding the company’s direct environmental impacts, as a transaction processor the majority of Amadeus’ revenues “are based on the transactions processed in our data center in Erding (near Munich).” According to the company, this data center’s power usage effectiveness (PUE) has improved year by year because of the company’s energy efficiency program.Amadeus also has implemented a strong information security management system, certified to ISO 27002, to protect user data.Despite these above-mentioned strengths, we would like to see increased gender diversity across the company’s board of directors. Conclusion We look forward to serving our shareholders as a combined Trillium / Portfolio 21 team, with additional research and shareholder advocacy resources.We believe we are well positioned to help deliver both performance and impact to our shareholders in the years ahead. Sincerely, The Portfolio 21 Global Equity Fund Investment Management Team Jim Madden Tony Tursich Portfolio Manager Portfolio Manager 6 The MSCI ACWI (All Country World Index) is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging markets.The MSCI ACWI consists of 44 country indices comprising 23 developed and 21 emerging market country indices.An investment cannot be made directly in an index.Returns reported reflect the net total return index, which reinvests dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. The information provided herein represents the opinion of the Portfolio Managers of the Fund and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting methods.Investing in foreign securities is riskier than investing in domestic securities.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.Trillium’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy.There are no assurances that the Fund will achieve its objective and/or strategy. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see the schedule of investments in the report for current Fund holdings. An investment cannot be made directly in an index. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year.This is not a forecast of the Fund’s future performance.Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. VIX is the ticker symbol for the Chicago Board Options Exchange (CBOE) Volatility Index, which shows the market’s expectation of 30-day volatility. Return on Equity (ROE) is the amount, expressed as a percentage, earned on a company’s common stock investment for a given period. Return On Invested Capital is a calculation used to assess a company’s efficiency at allocating the capital under its control to profitable investments. The GHG emissions generated directly and indirectly by an entity such as a federal agency can be classified into “scopes”, based on the source of the emissions.Scope 1 emissions are direct GHG emissions from sources that are owned or controlled by the entity.Scope 1 can include emissions from fossil fuels burned on site, emissions from entity-owned or entity-leased vehicles, and other direct sources. Must be preceded or accompanied by a prospectus.The Fund is distributed by Quasar Distributors, LLC. 7 Portfolio 21 Global Equity Fund PORTFOLIO HOLDINGS BY COUNTRY at June 30, 2015 (Unaudited) Portfolio Holdings Percent of Net Assets Australia $ % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Italy % Japan % Netherlands % Portugal % South Africa % South Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Liabilities in Excess of Other Assets ) )% $ % EXPENSE EXAMPLE For the Six Months Ended June 30, 2015 (Unaudited) As a shareholder of Portfolio 21 Global Equity Fund (the “Fund”), you incur two types of costs (1) transaction costs and (2) ongoing costs, including investment advisory fees, distribution fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/15 – 6/30/15). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part 8 Portfolio 21 Global Equity Fund EXPENSE EXAMPLE (Unaudited), Continued of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds may vary. These expenses are not included in the example below. The example below includes, but is not limited to, investment advisory fees, distribution fees, fund accounting fees, custody fees and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 9 Portfolio 21 Global Equity Fund EXPENSE EXAMPLE (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/15 6/30/15 1/1/15 – 6/30/15* Portfolio 21 Global Equity Fund Retail Class Actual Hypothetical (5% annual return before expenses) Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/15 6/30/15 1/1/15 – 6/30/15* Portfolio 21 Global Equity Fund Institutional Class Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.37% for Retail Class shares and 1.08% for Institutional Class shares multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 10 Portfolio 21 Global Equity Fund – Retail Class Value of $10,000 vs MSCI ACWI Index & MSCI World Equity Index Average Annual Returns for the periods ended June 30, 2015 1 Year 5 Year 10 Year Portfolio 21 Global Equity Fund – Retail Class -0.14% 9.84% 6.44% MSCI ACWI Index 0.71% 11.93% 6.41% MSCI World Equity Index (GTR) 1.97% 13.72% 6.97% MSCI World Equity Index (NTR) 1.43% 13.10% 6.38% This chart illustrates the performance of a hypothetical $10,000 investment made on June 30, 2005, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees.As of the Prospectus dated April 2, 2015, the Fund uses MSCI ACWI Index as its primary benchmark.The Fund will no longer use the MSCI World Equity Index (GTR) as the primary benchmark index nor the MSCI World Equity Index (NTR) as the secondary benchmark index. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-853-1311. 11 Portfolio 21 Global Equity Fund – Institutional Class Value of $100,000 vs MSCI ACWI Index & MSCI World Equity Index Average Annual Returns for the periods ended June 30, 2015 Since Inception 1 Year 5 Year 3/30/2007 Portfolio 21 Global Equity Fund – Institutional Class 0.15% 10.16% 3.39% MSCI ACWI Index 0.71% 11.93% 3.70% MSCI World Equity Index (GTR) 1.97% 13.72% 4.27% MSCI World Equity Index (NTR) 1.43% 13.10% 3.87% This chart illustrates the performance of a hypothetical $100,000 investment made on March 30, 2007, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distribution or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees.As of the Prospectus dated April 2, 2015, the Fund uses MSCI ACWI Index as its primary benchmark.The Fund will no longer use the MSCI World Equity Index (GTR) as the primary benchmark index nor the MSCI World Equity Index (NTR) as the secondary benchmark index. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-853-1311. 12 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2015 Shares Value COMMON STOCKS: 97.4% Air Freight & Logistics: 1.3% United Parcel Service, Inc. (United States) $ Automobiles & Components: 2.5% Denso Corp. (Japan) Johnson Controls, Inc. (United States) Banks: 7.9% Banco Santander SA (Spain) Bank of New York Mellon Corp. (United States) DGB Financial Group (South Korea) Hang Seng Bank Ltd. (Hong Kong) New Resource Bank (United States) (a)(b)(c) SVB Financial Group (United States) (a) The Toronto Dominion Bank (Canada) Westpac Banking Corp. (Australia) Building Products: 1.0% Geberit AG (Switzerland) Capital Goods: 2.1% Eaton Corp. PLC (Ireland) Siemens AG (Germany) Chemicals: 2.3% Croda International PLC (United Kingdom) Johnson Matthey PLC (United Kingdom) Commercial Services & Supplies: 2.1% Intertek Group (United Kingdom) Waste Management, Inc. (United States) Communications Equipment: 2.3% Ericsson (Sweden) QUALCOMM, Inc. (United States) Computers & Peripherals: 1.8% Apple, Inc. (United States) Construction & Engineering: 1.1% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 3.9% Koninklijke Philips Electronics NV (Netherlands) Nike, Inc. (United States) Panasonic Corp. (Japan) Consumer Finance: 1.0% American Express Co. (United States) Diversified Financial Services: 2.4% Intercontinental Exchange, Inc. (United States) The accompanying notes are an integral part of these financial statements. 13 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2015, Continued Shares Value Diversified Financial Services (Continued) MSCI, Inc. (United States) (d) $ Food, Beverage & Tobacco: 2.3% Danone SA (France) Unilever PLC (Netherlands) Food & Staples Retailing: 3.4% CVS Health Corp. (United States) Jeronimo Martins, SGPS, SA (Portugal) United Natural Foods, Inc. (United States) (a)(d) Health Care Equipment & Supplies: 2.1% Coloplast A/S (Denmark) Medtronic PLC (Ireland) Hotels, Restaurants & Leisure: 2.1% Compass Group PLC (United Kingdom) Panera Bread Co. – Class A (United States) (a)(d) Insurance: 3.6% Allianz SE (Germany) Metlife, Inc. (United States) The Travelers Companies, Inc. (United States) Internet Software & Services: 1.2% eBay, Inc. (United States) (a) IT Services: 2.3% Amadeus IT Holding SA (Spain) Visa, Inc. (United States) Machinery: 2.0% Atlas Copco AB – Class A (Sweden) Kubota Corp. (Japan) Materials: 4.7% Ecolab, Inc. (United States) Novozymes A/S – Class B (Denmark) Praxair, Inc. (United States) (d) Svenska Cellulosa AB – Class B (Sweden) Media: 1.0% Reed Elsevier PLC (United Kingdom) Multiline Retail: 1.3% Woolworths Holdings Ltd. (South Africa) Personal Products: 1.2% L'Oreal (France) Pharmaceuticals & Biotechnology: 9.4% Biogen Idec, Inc. (United States) (a) Merck & Co., Inc. (United States) Novartis AG (Switzerland) Novo-Nordisk A/S – Class B (Denmark) The accompanying notes are an integral part of these financial statements. 14 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2015, Continued Shares Value Pharmaceuticals & Biotechnology (Continued) Roche Holdings AG (Switzerland) $ Waters Corp. (United States) (a) Professional Services: 1.1% Verisk Analytics, Inc. (United States) (a) Real Estate: 2.5% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE-REIT (France) Retailing: 2.9% The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) Semiconductors & Semiconductor Equipment: 3.4% First Solar, Inc. (United States) (a) Samsung Electronic Co. Ltd. (South Korea) Taiwan Semiconductor Manufacturing Company Ltd. SA – ADR (Taiwan) (d) Software & Services: 5.4% Adobe Systems, Inc. (United States) (a) Ansys, Inc. (United States) (a) Google, Inc. – Class A (United States) (a) SAP SE (Germany) Technology Hardware & Equipment: 2.2% Cisco Systems, Inc. (United States) International Business Machines Corp. (United States) Telecommunication Services: 3.9% China Mobile Ltd. (Hong Kong) KDDI Corp. (Japan) Verizon Communications, Inc. (United States) Transportation: 4.9% Canadian Pacific Railway Ltd. (Canada) (d) East Japan Railway Co. (Japan) Koninnklijke Vopak NV (Netherlands) Ryder Systems, Inc. (United States) Utilities: 2.8% Enel Green Power SpA (Italy) ITC Holdings Corp. (United States) Red Electrica Corporacion SA (Spain) TOTAL COMMON STOCKS (Cost $348,405,488) The accompanying notes are an integral part of these financial statements. 15 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2015, Continued Shares Value PREFERRED STOCKS: 1.0% Banks: 1.0% Banco Bradesco SA – ADR (Brazil) (d) $ TOTAL PREFERRED STOCKS (Cost $5,727,740) SHORT-TERM INVESTMENTS: 1.3% Money Market Funds: 1.3% First American Prime Obligations Fund – Class Z, 0.030% (United States)^ TOTAL SHORT-TERM INVESTMENTS (Cost $5,905,756) INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 1.4% Money Market Funds: 1.4% First American Prime Obligations Fund – Class Z, 0.030% (United States)^ TOTAL INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $6,400,488) TOTAL INVESTMENTS IN SECURITIES: 101.1% (Cost $366,439,472) Other Assets in Excess of Liabilities: (1.1)% ) TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) All or a portion of this security is considered illiquid. As of June 30, 2015 the total market value of illiquid securities was $2,326,584 or 0.5% of net assets. (c) Affiliated company as defined by the Investment Company Act of 1940. (d) This security or a portion of this security was out on loan at June 30, 2015. As of June 30, 2015 the total market value of loaned securities was $5,885,716 or 1.3% of net assets. ADR American Depositary Receipt REIT Real Estate Investment Trust ^ Seven-day yield as of June 30, 2015. Percent of Total Country Net Assets Australia % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Italy % Japan % Netherlands % Portugal % South Africa % South Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Liabilities in Excess of Other Assets )% % The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 Global Equity Fund (This Page Intentionally Left Blank.) 17 Portfolio 21 Global Equity Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2015 ASSETS Investments in securities, at value Unaffiliated securities (cost $364,470,824)* $ Affiliated securities (cost $1,968,648) (Note 6) Total Investments in securities, at value (cost $366,439,472) Cash Receivables: Dividends and interest, net Fund shares sold Securities lending income Prepaid expenses Total assets LIABILITIES Payables: Payable for collateral received for securities loaned Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Distribution fees – Retail Class Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Undistributed net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments Net unrealized depreciation on foreign currency and translation of other assets and liabilities in foreign currency ) Net assets $ *Includes loaned securities with a market value of $ Retail Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 18 Portfolio 21 Global Equity Fund STATEMENT OF OPERATIONS For the year ended June 30, 2015 INVESTMENT INCOME Dividends (net of foreign withholding tax of $800,152) $ Income from securities lending Interest Total investment income EXPENSES Investment advisory fees Distribution fees – Retail Class Transfer agent fees Administration fees Custody fees Fund accounting fees Registration fees Miscellaneous expenses Reports to shareholders Audit fees Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on transactions from: Unaffiliated investments and foreign currency transactions Affiliated investments (Note 6) Net realized gain Net change in unrealized depreciation on: Investments ) Translation of other assets and liabilities in foreign currency ) Net unrealized depreciation ) Net realized and unrealized loss on investments and foreign currency transactions ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 19 Portfolio 21 Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, June 30, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on unaffiliated investments, affiliated investments (Note 6) and foreign currency transactions Change in net unrealized appreciation (depreciation) on investments and translation of other assets and liabilities in foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) From net realized gains Retail Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares – Retail Class (a) ) ) Net increase (decrease) in net assets derived from net change in outstanding shares – Institutional Class (c) ) Total increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 20 Portfolio 21 Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions for Retail Class shares is as follows: Year Ended Year Ended June 30, 2015 June 30, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $0 and $1,598, respectively. Effective August 14, 2013 the 2.00% redemption fee was eliminated. (c) Summary of capital share transactions for Institutional Class shares is as follows: Year Ended Year Ended June 30, 2015 June 30, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (d) Net increase (decrease) ) $ ) $ (d) Net of redemption fees of $0 and $1,357, respectively. Effective August 14, 2013 the 2.00% redemption fee was eliminated. The accompanying notes are an integral part of these financial statements. 21 Portfolio 21 Global Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Retail Class Year Ended June 30, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income * Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) — Total distributions ) Paid-in capital from redemption fees $ — $ ** $ ** $ ** $ ** Net asset value, end of year $ Total return )% % % )% % SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Portfolio turnover rate 36
